[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER OF DISMISSAL
The petitioner brought the instant action by way of a petition for a writ of habeas corpus that was filed on May 6, 1998. He asserts in his petition that his guilty plea was not voluntarily made.
On May 11, 1999, the Appellate Court of the State of Connecticut decided a matter entitled State v. Bowden, 53 Conn. App. 243 (1999). The court in Bowden, Id. reversed the trial court and remanded the matter with direction to grant the defendant's motion to withdraw his guilty plea. Id at 252.
The matter that was decided by the Appellate Court is the same matter that is now before this Court. Whereas, the petitioner has already obtained the relief that he seeks in the Appellate Court, he can no longer seek said redress here.
For the foregoing reasons, and pursuant to the provisions of §23-29 of the Connecticut Practice Book, this matter is ordereddismissed.
  ___________________ Richard A. Robinson, J April 8, 2002